220 Md. 669 (1959)
155 A.2d 69
TURNER
v.
WARDEN OF MARYLAND PENITENTIARY
[P.C. No. 12, September Term, 1959.]
Court of Appeals of Maryland.
Decided October 20, 1959.
Before BRUNE, C.J., and HENDERSON, HAMMOND, PRESCOTT and HORNEY, JJ.
PER CURIAM:
The applicant contends that he should be granted relief because (a) he was not guilty of the offense of attempted armed robbery and (b) he was represented at his trial by incompetent counsel. The second contention was fully considered and disposed of by Judge Allen's opinion in the trial court, and leave to appeal on that ground is denied for the reasons stated in his opinion.
Judge Allen's opinion states that the only argument for relief presented at the hearing was that the petitioner was represented [at the original trial] by incompetent counsel appointed by the court. This suggests that the first point was waived. Even if it was not waived, it is of no avail to the applicant in this case. The question of guilt or innocence cannot be retried in Post Conviction Procedure Act proceedings, since that Act is not a substitute for a motion for a new trial *670 or for an appeal. See Code (1957), Art. 27, sec. 645A (Supp. 1959). Cf. Bell v. Warden, 218 Md. 666, 146 A.2d 56; and Gardner v. Warden, 217 Md. 653, 141 A.2d 684, certiorari denied 357 U.S. 942; both of which are habeas corpus cases.
Application denied.